345 F.2d 530
Elizabeth K. SAHADY, Administratrix of the Estate of WabieP. Sahady, Deceased, Appellant,v.UNITED STATES of America.
No. 14985.
United States Court of Appeals Third Circuit.
Argued Feb. 9, 1965.Decided May 13, 1965.

Paul F. Laughlin, McArdle, Harrington, Feeney & McLaughlin, Pittsburgh, Pa., for appellant.
Kathryn H. Baldwin, Dept. of Justice, Civil Division, Appellate Section, Washington, D.C.  (John W. Douglas, Asst. Atty. Gen., Gustave Diamond, U.S. Atty., Morton Hollander, Atty., Dept. of Justice, Washington, D.C., on the brief), for appellee.
Before KALODNER, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
Maryland for use of Levin v. United States, 85 S.Ct. 1293 (decided May 3, 1965) is dispositive of the issue presented by the instant appeal.


2
The Order of the District Court entered February 18, 1964 dismissing the plaintiff's complaint for lack of jurisdiction will be affirmed.